Exhibit 10.1




PROMISSORY NOTE


Principal
   
Loan Date
   
Maturity
   
Loan No
   
Call/Coll
 
Account
 
Officer
 
Initials
$
1000 000.00
     
07-06-2015
     
07-06-2016
     
5300290394
     
4A / 401
 
HAF6942
   
3970
   
References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item. Any item above
containing "***" has been omitted due to text length limitations.
Borrower:
   
Hyperspring, LLC
400 Meridian Street, Ste. 105
Huntsville, AL 35802
   
Lender:
 
IBERIABANK
Madison – Alabama
53 Hughes Road
Huntsville, AL 35758

 
Principal Amount:  $1,000,000.00
Date of Note: July 6, 2015



PROMISE TO PAY. Hyperspring, LLC ("Borrower") promises to pay to IBERIABANK
("Lender"), or order, in lawful money of the United States of America, the
principal amount of One Million & 00/100 Dollars ($1,000,000.00) or so much as
may be outstanding, together with interest on the unpaid outstanding principal
balance of each advance. Interest shall be calculated from the date of each
advance until repayment of each advance.


PAYMENT. Borrower will pay this loan in one payment of all outstanding principal
plus all accrued unpaid Interest on July 6, 2016. In addition, Borrower will pay
regular monthly payments of all accrued unpaid Interest due as of each payment
date, beginning August 6, 2015, with all subsequent Interest payments to be due
on the same day of each month after that. Unless otherwise agreed or required by
applicable law, payments will be applied first to any accrued unpaid interest;
then to principal; then to any late charges; and then to any unpaid collection
costs. Borrower will pay Lender at Lender's address shown above or at such other
place as Lender may designate in writing.


VARIABLE INTEREST RATE.  The Interest rate on this Note is subject to change
from time to time based on changes in an independent index which is the PRIME
RATE OF INTEREST AS PUBLISHED IN THE MONEY RATE SECTION OF THE WALL STREET
JOURNAL (the "Index"). The Index is not necessarily the lowest rate charged by
Lender on its loans. If the Index becomes unavailable during the term of this
loan, Lender may designate a substitute index after notifying Borrower. Lender
will tell Borrower the current Index rate upon Borrower's request. The interest
rate change will not occur more often than each DAY. Borrower understands that
Lender may make loans based on other rates as well. The index currently is
3.250% per annum. Interest on the unpaid principal balance of this Note will be
calculated as described in the "INTEREST CALCULATION METHOD" paragraph using a
rate of 1.000 percentage point over the Index, resulting In an Initial rate of
4.250% per annum based on a year of 360 days. NOTICE: Under no circumstances
will the Interest rate on this Note be more than the maximum rate allowed by
applicable law.

--------------------------------------------------------------------------------



INTEREST CALCULATION METHOD. Interest on this Note Is computed on a 365/360
basis; that Is, by applying the ratio of the Interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance Is outstanding. All interest payable under
this Note is computed using this method.


PREPAYMENT. Borrower agrees that all loan fees and other prepaid finance charges
are earned fully as of the date of the loan and will not be subject to refund
upon early payment (whether voluntary or as a result of default), except as
otherwise required by law. Except for the foregoing, Borrower may pay without
penalty all or a portion of the amount owed earlier than it is due. Early
payments will not, unless agreed to by Lender In writing, relieve Borrower of
Borrower's obligation to continue to make payments of accrued unpaid Interest.
Rather, early payments will reduce the principal balance due. Borrower agrees
not to send Lender payments marked "paid in full", "without recourse", or
similar language. If Borrower sends such a payment, Lender may accept it without
losing any of Lender's rights under this Note, and Borrower will remain
obligated to pay any further amount owed to Lender. All written communications
concerning disputed amounts, including any check or other payment Instrument
that Indicates that the payment constitutes "payment In full" of the amount owed
or that is tendered with other conditions or limitations or as full satisfaction
of a disputed amount must be mailed or delivered to: IBERIABANK, Madison -
Alabama, 53 Hughes Road, Huntsville, AL  35758.


LATE CHARGE. If a payment is 10 days or more late, Borrower will be charged
5.000% of the unpaid portion of the regularly scheduled payment or $25.00,
whichever is greater.
 
INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, the interest rate on this Note shall be increased to 17.000% per annum
based on a year of 360 days. However, in no event will the interest rate exceed
the maximum interest rate limitations under applicable law.



--------------------------------------------------------------------------------

DEFAULT. Each of the following shall constitute an event of default ("Event of
Default") under this Note:


Payment Default. Borrower fails to make any payment when due under this Note.


Other Defaults. Borrower falls to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.


Default In Favor of Third Parties. Borrower or any Grantor defaults under any
loan, extension of credit, security agreement. purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower's property or Borrower's ability to repay this
Note or perform Borrower's obligations under this Note or any of the related
documents.


False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower's behalf under this Note or the related
documents Is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.


Death or Insolvency. The dissolution of Borrower (regardless of whether election
to continue is made). any member withdraws from Borrower, or any other
termination of Borrower's existence as a going business or the death of any
member, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.


Creditor or Forfeiture Proceedings.  Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This includes a garnishment of any of
Borrower's accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there Is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or   a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.


Events Affecting Guarantor. Any of the preceding events occurs with respect to
any Guarantor of any of the indebtedness or any Guarantor dies or becomes
incompetent, or revokes or disputes the validity of, or liability under, any
guaranty of the indebtedness evidenced by this Note.


Adverse Change. A material adverse change occurs in Borrower's financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.


Insecurity. Lender in good faith believes itself insecure.



--------------------------------------------------------------------------------

LENDER'S RIGHTS. Upon the occurrence of any default described in the "Death or
Insolvency" or "Creditor or Forfeiture Proceedings" clauses, to the extent that
any such default by a guarantor relates to the matters described in the clause
"Death or insolvency" of the paragraph entitled "DEFAULT", the entire unpaid
principal balance under this Note and all accrued unpaid interest shall become
immediately due, without notice, declaration or other action by Lender, and then
Borrower will pay that amount. Upon the occurrence of any other default
described in that paragraph, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, without
notice, and then Borrower will pay that amount.


ATTORNEYS' FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Note if Borrower does not pay. Borrower will pay Lender that amount. This
includes, subject to any limits under applicable law, Lender's attorneys' fees
and Lenders legal expenses whether or not there is a lawsuit, including
attorneys' fees and expenses for bankruptcy proceedings (including efforts to
modify or vacate any automatic stay or injunction), appeals, and any anticipated
post-judgment collection services. If not prohibited by applicable law, Borrower
also will pay any court costs, In addition to all other sums provided by law.


JURY WAIVER. Lender and Borrower hereby waive the right to any jury trial in any
action, proceeding, or counterclaim brought by either Lender or Borrower against
the other.



--------------------------------------------------------------------------------

GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of
Alabama without regard to its conflicts of law provisions. This Note has been
accepted by Lender in the State of Alabama.


DISHONORED ITEM FEE.  Borrower will pay a fee to Lender of $15.00 if Borrower
makes a payment on Borrower's loan and the check or preauthorized charge with
which Borrower pays is later dishonored.


RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
debt against any and all such accounts.


COLLATERAL. Borrower acknowledges this Note is secured by UCC Collateral.


LINE OF CREDIT. This Note evidences a revolving line of credit. Advances under
this Note, as well as directions for payment from Borrower's accounts, may be
requested orally or in writing by Borrower or by an authorized person. Lender
may, but need not, require that all oral requests be confirmed in writing.
Borrower agrees to be liable for all sums either: (A) advanced in accordance
with the Instructions of an authorized person or (B) credited to any of
Borrower's accounts with Lender. The unpaid principal balance owing on this Note
at any time may be evidenced by endorsements on this Note or by Lender's
internal records, including daily computer print-outs. Lender will have no
obligation to advance funds under this Note if: (A)  Borrower or any guarantor
is in default under the terms of this Note or any agreement that Borrower or any
guarantor has with Lender, Including any agreement made in connection with the
signing of this Note; (B) Borrower or any guarantor ceases doing business or is
insolvent; (C) any guarantor seeks, claims or otherwise attempts to limit,
modify or revoke such guarantor's guarantee of this Note or any other loan with
Lender, (D) Borrower has applied funds provided pursuant to this Note for
purposes other than those authorized by Lender: or (E) Lender in good faith
believes Itself Insecure.



--------------------------------------------------------------------------------

ARBITRATION. Borrower and Lender agree that all disputes, claims and
controversies between them whether individual, joint, or class in nature,
arising from this Note or otherwise, Including without limitation contract and
tort disputes, shall be arbitrated pursuant to the Rules of   the American
Arbitration Association In effect at the time the claim is filled, upon request
of either party. No act to take or dispose of any collateral securing this Note
shall constitute a waiver of this arbitration agreement or be prohibited by this
arbitration agreement This includes, without limitation, obtaining injunctive
relief or a temporary restraining order; invoking a power of sale under any deed
of trust or mortgage; obtaining a writ of attachment or imposition of a
receiver; or exercising any rights relating to personal property, including
taking or disposing of such property with or without Judicial process pursuant
to Article 9 of the Uniform Commercial Code. Any disputes, claims, or
controversies concerning the lawfulness or reasonableness of any act, or
exercise of any right, concerning any collateral securing this Note, including
any claim to rescind, reform, or otherwise modify any agreement relating to the
collateral securing this Note, shall also be arbitrated, provided however that
no arbitrator shall have the right or the power to enjoin or restrain any act of
any party. Judgment upon any award rendered by any arbitrator may be entered in
any court having jurisdiction. Nothing in this Note shall preclude any party
from seeking equitable relief from a court of competent jurisdiction. The
statute of limitations, estoppel, waiver, laches, and similar doctrines which
would otherwise be applicable in an action brought by a party shall be
applicable in any arbitration proceeding, and the commencement of an arbitration
proceeding shall be deemed the commencement of an action for these purposes. The
Federal Arbitration Act shall apply to the construction, Interpretation, and
enforcement of this arbitration provision.


CERTIFICATION STATEMENT. The undersigned certifies that all statements,
documents and information furnished to the Bank are correct and complete and
shall be until this Note is paid in full.


PRIOR NOTE. This is a renewal of the Original Promissory Note dated November 16,
2012in the amount of $1,000,000.00.


SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower's heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.



--------------------------------------------------------------------------------

GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive presentment, demand for payment, and notice of dishonor. Upon any
change in the terms of this Note, end unless otherwise expressly stated in
writing, no party who signs this Note, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability. All such
parties agree that Lender may renew or extend (repeatedly and for any length of
lime) this loan or release any party or guarantor or collateral; or impair, fail
to realize upon or perfect Lenders security interest in the collateral; and take
any other action deemed necessary by Lender without the consent of or notice to
anyone. All such parties also agree that Lender may modify this loan without the
consent of or notice to anyone other than the party with whom the modification
is made.  The obligations under this Note are joint and several.


PRIOR TO SIGNING THIS NOTE, BORROWER READ ANO UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER AGREES TO
THE TERMS OF THE NOTE.


BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.
THIS NOTE IS GIVEN UNDER SEAL AND ITIS INTENDED THAT THIS NOTE IS AND SHALL
CONSTITUTE ANO HAVE THE EFFECT OF A SEALEDINSTRUMENT ACCORDING TO LAW.


BORROWER:






HYPERSPRING, LLC






GSE PERFORMANCE SOLUTIONS, INC., Member of Hyperspring, LLC


By:
/s/ Jeffery G. Hough
   
Jeffery G. Hough, Vice President and CFO of GSE Performance Solutions, Inc.
 

 